1
2
3
                                                               JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ERIC LAMONT CLAY,                        Case No. 2:17-cv-03081-MWF-KES
12                Petitioner,
13          v.                                           JUDGMENT

14   RAYMOND MADDEN, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied.
21
22   DATED: April 6, 2020                ____________________________________
23                                       MICHAEL W. FITZGERALD
                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28
